Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-17-00146-CV

                                   Natalie KIRKPATRICK,
                                           Appellant

                                                v.

                                       Samuel S. SILVA,
                                          Appellee

                       From the County Court, Guadalupe County, Texas
                                Trial Court No. 2015-CV-0303
                          Honorable Robin V. Dwyer, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellee Samuel S. Silva recover his costs on appeal
from Appellant Natalie Kirkpatrick.

       SIGNED January 24, 2018.


                                                 _____________________________
                                                 Karen Angelini, Justice